                    Case 3:19-cv-02043-SI             Document 1           Filed 12/11/19           Page 1 of 54

Official Form 417A (12/18)




                                    [Caption as in Form 416A, 416B, or 416D, as appropriate]

                            NOTICE OF APPEAL AND STATEMENT OF ELECTION
                CASE # 16-ap-3114 /// core case 16-bk-33185

       Part 1: Identify the appellant(s)
           1. Name(s) of appellant(s): Peter Szanto
              _________________________________________________________________________

           2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this
              appeal:

                 For appeals in an adversary proceeding.             For appeals in a bankruptcy case and not in an
                    Plaintiff                                       adversary proceeding.
                    Defendant                                        Debtor
                
               xx                      Debtor / x-Def.
                     Other (describe) ________________________        Creditor
                                                                      Trustee
                                                                      Other (describe)     ________________________


       Part 2: Identify the subject of this appeal
                                                                                        DE 571 and 572
           1. Describe the judgment, order, or decree appealed from: ____________________________

                                                                                  11-25-2019
           2. State the date on which the judgment, order, or decree was entered: ___________________

       Part 3: Identify the other parties to the appeal

       List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
       and telephone numbers of their attorneys (attach additional pages if necessary):
                                                                Nicholas J. Henderson
                     Evye Szanto
           1. Party: _________________             Attorney: ______________________________
                            et al                            117 SW Taylor St., Suite
                                                             ______________________________                    300
                                                             ______________________________
                                                             Portland, OR 97204
                                                             ______________________________

           2. Party: _________________             Attorney: ______________________________
                                                             ______________________________
                                                            ______________________________
                                                            ______________________________




       Official Form 417A                      Notice of Appeal and Statement of Election                              page 1
             Case 3:19-cv-02043-SI          Document 1           Filed 12/11/19        Page 2 of 54




Part 4: Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

          Appellant(s) elect to have the appeal heard by the United States District Court rather than by
        xx
              the Bankruptcy Appellate Panel.


Part 5: Sign below
/s/ signed electronically                                                          December 9/2019
_____________________________________________________                        Date: ____________________________
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Name, address, and telephone number of attorney
(or appellant(s) if not represented by an attorney):
_____________________________________________________
       11 Shore Pine, Newport Beach
_____________________________________________________      CA 92657
_____________________________________________________
_____________________________________________________




Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.


[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]




Official Form 417A                   Notice of Appeal and Statement of Election                             page 2
                    Case 3:19-cv-02043-SI     Document 1     Filed 12/11/19   PageDISTRICT
                                                                                   3 of 54 OF OREGON
                                                                                         FILED
                                                                                      November 25, 2019
                                                                                  Clerk, U.S. Bankruptcy Court



            Below is an order of the court.

 1
            Below is the Court's Report and Recommendation
 2
 3
 4
 5                                                                _______________________________________
                                                                            PETER C. McKITTRICK
 6                                                                          U.S. Bankruptcy Judge

 7
 8
 9                                  UNITED STATES BANKRUPTCY COURT
10                                    FOR THE DISTRICT OF OREGON

11       In Re:                                          Bankruptcy Case
                                                         No. 16-33185-pcm7
12       PETER SZANTO,

13                          Debtor.
                                                         Adv. Proc. No. 16-3114-pcm
14       PETER SZANTO,

15                          Plaintiff,                   MEMORANDUM OPINION
16             v.
                                                         REPORT AND RECOMMENDATION
17       EVYE SZANTO, VICTOR SZANTO, NICOLE
         SZANTO, KIMBERLEY SZANTO, MARIETTE
18       SZANTO, ANTHONY SZANTO, AUSTIN
         BELL, JOHN BARLOW, and BARBARA
19       SZANTO ALEXANDER,
20                           Defendants.
21
22           This adversary proceeding is just the latest in a long history of
23   litigation between Peter Szanto (“Peter”)1 and members of his family,
24
25   1
          Because several of the parties share a last name, for clarity in
     this opinion the court will refer to the parties by their first names.
26
     No disrespect is intended. All defendants, other than John Barlow, will
     be collectively referred to as “defendants.”
     Page 1 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                              Case 16-03114-pcm      Doc 571     Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 4 of 54




 1   originally stemming from a dispute about Peter’s deceased parents’

 2   family trust.   Over the years, Peter’s claims against the family have

 3   escalated from a probate matter challenging the amendment of the family

 4   trust documents to remove Peter as co-trustee and beneficiary, to claims

 5   of identity theft, fraud, conspiracy, and physical abuse of Peter’s

 6   parents, among others.     It is this court’s intent that the decision in

 7   this adversary proceeding will finally resolve the issues between Peter

 8   and the other family members and stem the flow of litigation that has

 9   occupied Peter, defendants, and multiple courts for years.

10                                PROCEDURAL BACKGROUND

11        Peter filed his Chapter 11 case in July 2016, his third bankruptcy

12   case since 2013.2    According to Peter, his primary purpose for filing

13   his 2016 Chapter 11 petition in Oregon was to challenge and restructure

14   the two mortgages on his multi-million dollar residence in Newport

15   Beach, California.

16        A month after the Oregon Chapter 11 case was filed, Peter filed

17   this adversary proceeding against members of his family and John Barlow.

18   The complaint alleged numerous claims for relief, based on Peter’s

19   belief that he was improperly removed as a trustee and beneficiary of

20   his deceased parents’ family trust.        He alleged that his siblings and

21   their spouses and children conspired to use mental and physical abuse to

22   force Peter’s parents to alter their estate plan to eliminate Peter as a

23   beneficiary.    In addition, he alleged that defendants conspired to steal

24   his identity and participated in financial transactions in his name.

25
     2
          Peter filed Bankruptcy Case No. 8:13-bk-11148-CB in the Central
26
     District of California, and then Bankruptcy Case No. BK-N-13-52161-BTB
     in the District of Nevada.
     Page 2 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm   Doc 571   Filed 11/25/19
                 Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 5 of 54




 1   Doc. 34.

 2          Defendants asserted three counterclaims against Peter: (1) attorney

 3   fees; (2) wrongful use of civil proceedings; and (3) injunction and

 4   vexatious litigant designation.          Doc. 66.

 5          The court granted summary judgment to defendants on all of Peter’s

 6   claims and entered a final judgment pursuant to Fed. R. Civ. P. 54(b),

 7   made applicable to this proceeding by Fed. R. Bankr. P. 7054.                    Doc. 369,

 8   370.

 9          More than three years after this adversary proceeding was filed,

10   the court held a trial on the counterclaims3 that lasted three days.

11   The court took the matter under advisement.             The following are the

12   court’s findings and conclusions, pursuant to Fed. R. Bankr. P. 7052 and

13   Fed. R. Civ. P. 52(a).

14                                       FACTUAL BACKGROUND

15          Paul and Klara Szanto were the parents of Peter, Victor, Anthony,

16   and Barbara.     Evye is Victor’s wife; Mariette is Anthony’s wife.

17   Kimberley and Nicole are Peter’s nieces, the adult daughters of Victor

18   and Evye.     Austin Bell is Kimberley’s husband.           John Barlow is not a

19   family member, but provided evidence against Peter in a previous case

20   involving the family.

21          Paul and Klara had a family trust.           At some time before they both

22   3
          The trial was on the counterclaims for wrongful use of civil
23   proceedings and injunction/vexatious litigant designation. The first
     claim for relief, attorney fees, is not a separate claim for relief.
24   Further, the “claim” for attorney fees simply asked for reciprocity,
     seeking attorney fees on dismissal of Peter’s claims if Peter’s claims
25   against them entitled the prevailing party to recover attorney fees. A
     request for attorney fees in an adversary proceeding, other than as a
26
     sanction, must be made by motion as provided in LBR 9021-1 and Fed. R.
     Bankr. P. 7054(b).
     Page 3 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571    Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 6 of 54




 1   died in the mid-2000s, they amended the trust documents to remove Peter

 2   as a co-trustee and beneficiary from the trust.            Peter concluded, based

 3   on a telephone conversation that he had with his mother before she died,

 4   that defendants were depriving her of food, water and medical treatment,

 5   and were providing Klara with mind-altering drugs, all in an attempt to

 6   get her to change the trust and remove Peter from the estate plan.

 7   Peter says that, in this telephone conversation, his mother complained

 8   that she was very, very hungry and very, very thirsty.               She did not

 9   answer his question about her dialysis, and sounded stressed.                 From this

10   information, Peter decided that his family members, who were helping to

11   care for Klara, were abusing her for their own gain.

12        After his mother died, Peter started bringing actions against the

13   family members, including against his father before his father died,

14   claiming that the amendment to the trust to remove him as co-trustee and

15   beneficiary was invalid, and that all of the trust assets actually

16   belonged to him.   This is based on his allegation that, when he was a

17   young person in the 1960s, he received an award of $250,000 for false

18   imprisonment in California.      Doc. 34, ¶¶ 23-30.        Peter’s theory is that

19   his parents’ fortune, acquired over the next 40 years, all derived from

20   that $250,000, which they were holding in trust for him, and therefore

21   all of their assets at their death belonged to him.4               Any of those

22   assets that were distributed to the other family members were, then,

23   actually Peter’s property and should be returned to him.

24
25   4
          Peter has at other times claimed instead that property Paul and
     Klara transferred during their lifetimes should be brought back into the
26
     family trust and distributed among him and his siblings as
     beneficiaries.
     Page 4 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                        Case 16-03114-pcm   Doc 571    Filed 11/25/19
                Case 3:19-cv-02043-SI    Document 1   Filed 12/11/19   Page 7 of 54




 1          Peter also concluded that, sometime after their parents’ death, the

 2   other family members had taken his identification papers that he says he

 3   had left in their parents’ house, and used those papers to steal his

 4   identity and incur credit card and tax debt in his name.                  He bases this

 5   conclusion on his assertion that there was some credit card debt and tax

 6   liability incurred in his name that he did not incur, that his family

 7   members had access to the parents’ house where the identification papers

 8   were kept and a motive to harm Peter because of their animosity toward

 9   him, and that his two brothers look like him and so could easily obtain

10   benefits in Peter’s name.

11          Over more than the past decade, despite having sued his family

12   members numerous times on various theories, Peter has never provided any

13   credible evidence to support any of his claims.

14          Defendants’ claim for wrongful use of civil proceedings is based on

15   ten lawsuits Peter filed against family members or related entities over

16   the last 14 years (“the Prior Lawsuits”).             In addition, defendants rely

17   on the filing of this adversary proceeding in support of their request

18   for an injunction and designation of Peter as a vexatious litigant.

19   Facts relating to the Prior Lawsuits will follow in the discussion of

20   the claim for wrongful use of civil proceedings.

21                                      PRELIMINARY MATTERS

22   1.     Demand for jury trial

23          At the commencement of the trial, Peter demanded a jury trial.                The

24   court denied the request for a jury trial for the reasons set out on the

25   record at the beginning of the second day of trial.

26   ////


     Page 5 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm     Doc 571    Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 8 of 54




 1   2.   Request for default judgment against John Barlow

 2        Also at the commencement of the trial, Peter asked the court to

 3   enter a default judgment against defendant John Barlow.

 4        On August 14, 2017, the court entered an order dismissing John

 5   Barlow, who is deceased, from this adversary proceeding.               Doc. 192.   He

 6   has not been a party to this action since 2017, and there is no basis

 7   for entering a default judgment against him.

 8   3.   Dismissal of claims by Mariette

 9        Defendant Mariette did not participate in the trial of these

10   counterclaims, and there was no evidence submitted on her behalf.

11   Therefore, she failed to carry her burden of proof on her claims.

12   Mariette’s claims against Peter will be dismissed.

13   4.   Defendants’ request for punitive damages

14        During closing argument at the trial, defendants for the first time

15   requested an award of punitive damages.           Defendants did not plead a

16   request for punitive damages in their answer to Peter’s First Amended

17   Complaint and Counter-Claims.       See Doc. 66.

18        Although wrongful use of civil proceedings is a state law claim,

19   the Federal Rules of Civil Procedure govern the requirements for seeking

20   punitive damages.    Punitive damages, which are a form of special

21   damages, must be specifically pled.        Fed. R. Bankr. P. 7009; Fed. R.

22   Civ. P. 9(g); Pruett v. Erickson Air-Crane Co., 183 F.R.D. 248, 250-51

23   (D. Or. 1998).

24        Because defendants failed to plead a request for punitive damages,

25   they are not entitled to such relief.         Therefore, the untimely request

26   for punitive damages, made at trial, is denied.


     Page 6 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm   Doc 571    Filed 11/25/19
                Case 3:19-cv-02043-SI    Document 1   Filed 12/11/19   Page 9 of 54




 1   5.   Defenses asserted by Peter

 2        a.     Constitutional right to redress grievances

 3        Peter generally denied the allegations of defendants’

 4   counterclaims, and alleged as an affirmative defense that he has a

 5   constitutional right to seek redress of his grievances against

 6   defendants.    Doc. 96.

 7        Peter cites no authority, and the court found none, in support of

 8   the proposition that a party is constitutionally entitled to bring

 9   duplicitous or meritless lawsuits.          The court rejects this claimed

10   defense.

11        b.     Statute of limitations

12        During trial, Peter argued that defendants’ claims are barred by

13   the statute of limitations.

14        The statute of limitations is an affirmative defense that must be

15   pled in a party’s answer.          Fed. R. Bankr. P. 7008; Fed. R. Civ. P.

16   8(c)(1).

17        “In general, a party waives any affirmative defense, such as a
          statute of limitations, not raised in its first responsive
18        pleading. This general rule, however, is subject to exceptions.
          In the Ninth Circuit, for example, a party may raise an affirmative
19        defense after an initial pleading if the other party is not
          prejudiced.”
20
21   United States v. Colasanti, 282 F.Supp.3d 1213, 1216-17 (D. Or. 2017)

22   (citing Rivera v. Anaya, 726 F.2d 564, 566 (9th Cir. 1984)).

23        Peter failed to raise the statute of limitations argument until after

24   defendants had rested their case.           Allowing him to raise the defense at

25   such a late date, after failing to raise it in his responsive pleading,

26   would severely prejudice defendants.             Therefore, he failed to properly


     Page 7 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm     Doc 571    Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 10 of 54




 1   raise the statute of limitation defense and waived it.

 2   6.   Credibility

 3        The testimony of Peter and of defendants was often diametrically

 4   opposed.    As a general proposition, the court finds the testimony of

 5   defendants to be credible and truthful.             The court finds much of the

 6   testimony of Peter to be incredible and not truthful.                 The findings

 7   below are based on that determination of credibility or lack thereof.

 8                                            FACTS

 9        Defendants’ claims are based on Peter’s malicious and improper

10   misuse of the civil legal system.          The evidence established the

11   following facts with regard to each of the ten lawsuits on which

12   defendants rely for their claims.

13   1.   2006 Nevada Case (Szanto v. Szanto, Case No. 2:06-cv-00048-PMP-PAL

14   (D. Nev.))

15        In 2006, Peter filed a complaint against his deceased mother,

16   Klara, Klara’s estate, his father Paul, and his parents’ family trust.

17   Exh. K.    The court dismissed the action for lack of subject matter

18   jurisdiction.     Id.

19   2.   2008 Minnesota Case (Szanto v. Target et al., Case No. 27-CV-08-

20   5779 (Hennepin Cnty. Minn. Dist. Ct.))

21        In 2008, Peter sued Victor, Evye, and entities owned by Victor and

22   Evye, among others, in Minnesota state court for damages allegedly

23   caused by tainted eyedrops Peter claims he was given by Victor, who is

24   an ophthalmologist.       Exh. L.

25        Peter testified that he sued Evye, who is a neurologist, because

26   she shares an office building with Victor, so he assumed they worked


     Page 8 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571    Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 11 of 54




 1   together.    He sued the business entities because he felt that they were

 2   alter egos of Victor and Evye, based solely on the fact that the

 3   entities were owned by Victor and Evye.

 4        The claims against Victor were dismissed with prejudice for lack of

 5   personal jurisdiction.     Exh. M.     Although it is not entirely clear what

 6   happened to the claims against Evye, the claims against her were also

 7   dismissed.   Exh. 1006 at p.4 (Minnesota Court of Appeals stating that

 8   the trial court “dismissed claims against all defendants except Target

 9   and Altaire based on a variety of defenses, including lack of personal

10   jurisdiction, failure to state a claim on which relief can be granted,

11   and improper service.”).

12        Peter claims that this case is still alive, based on the decision

13   of the state court of appeals that partially reversed the trial court’s

14   order.   He claims that this reversal effectively began the entire

15   litigation anew, so Victor and Evye remain parties to that case.

16        Peter is wrong.     The appellate court affirmed the dismissal of the

17   claims for lack of personal jurisdiction.            Exh. 1006.      The only point on

18   which it reversed was the trial court’s denial of Peter’s request to be

19   allowed to proceed in forma pauperis.         Id.     Considering the trial

20   court’s order and the appellate court’s decision, this court concludes

21   that the claims against Victor and Evye have been dismissed, and Victor

22   and Evye have not been reinstated as parties.

23   3.   2005 Phillip v. Peter Case (Szanto v. Szanto, Case No. 05 CC 08539

24   (D. Nev.))

25        In 2005, Peter’s son Phillip filed an action against Peter for

26   recovery of bar mitzvah gifts that he alleged Peter had taken.                 A few


     Page 9 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                        Case 16-03114-pcm    Doc 571     Filed 11/25/19
             Case 3:19-cv-02043-SI    Document 1   Filed 12/11/19   Page 12 of 54




 1   years later, Peter added Victor, Anthony, Barbara, and entities owned by

 2   Victor and Evye as cross-defendants, seeking indemnification for any

 3   liability Peter might have to Phillip.         Exh. N.

 4        Peter testified that his purpose in filing these cross-claims

 5   against defendants was to bolster his position in an upcoming settlement

 6   conference with Phillip.        He testified that he wanted to show Phillip

 7   that he was serious about moving forward, and was using the cross-claims

 8   as a bargaining chip in the settlement conference.              Peter never served

 9   the cross-complaint on the cross-defendants.           After the settlement

10   conference, Peter voluntarily dismissed the cross-claims.                Exh. O.   The

11   evidence establishes that Peter dismissed the claims because they no

12   longer served as a bargaining chip in the case with Phillip.

13   4.   2011 MM1 Case (Szanto v. Marina Marketplace 1 et al., 11-cv-00394

14   (D. Nev.))

15        In 2011, Peter filed an action in federal district court in Nevada

16   against entities owned by Victor, Evye, and Nicole.                Exh. T, U.   Victor

17   and Evye were added as individual defendants in the second amended

18   complaint.   Exh. V.   The second amended complaint asserted that Victor

19   and Evye’s entities used funds fraudulently obtained from Paul and Klara

20   to purchase real property in Nevada, and sought damages, injunctive

21   relief, constructive trust, and punitive damages.

22        Three years after the case was filed, the trial court dismissed the

23   action with prejudice for failure to adequately serve defendants,

24   including Victor and Evye, concluding that Peter had provided falsified

25   service documents.     Austin Bell and John Barlow provided evidence in

26   this case that they were with Victor in Nevada when Peter claimed Victor


     Page 10 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm     Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 13 of 54




 1   had been served elsewhere.      Exh. W, X.

 2   5.   2011 Jackson County Case (Szanto v. Szanto et al., Case No.

 3   112716E2 (Cir. Ct. Jackson Cnty.))

 4        On the same date he filed the 2011 MM1 Case, Peter also filed a

 5   lawsuit in Jackson County, Oregon against Victor, Evye, and the Victor

 6   and Evye Szanto Revocable Trust.       Exh. R.    This complaint sought

 7   injunctive relief, constructive trust, and punitive damages.                  Id.

 8        Peter insists that, despite the fact that his name appears as

 9   plaintiff, he did not file this complaint, but instead claims that

10   defendants filed the complaint in Peter’s name against themselves.

11   Peter provided no evidence to support this contention, other than his

12   own testimony, which is not credible on this point.

13        The drafting style, font style, and signature are very similar, if

14   not identical, to the distinctive style used in Peter’s numerous other

15   filings entered into evidence in this case.          The timing of the filing

16   also belies Peter’s claim that he did not file this action.               He filed

17   the 2011 Jackson County Case on the same day he filed his complaint in

18   the 2011 MM1 Case.   The allegations and theories in the two cases are

19   very similar.   In the 2011 Jackson County case, Peter alleged that

20   Victor and Evye used funds fraudulently obtained from Paul and Klara to

21   purchase real property in Jackson County, Oregon.             In the 2011 MM1 Case,

22   he claimed that Victor and Evye’s entities used fraudulently obtained

23   funds from Paul and Klara to purchase real property in Nevada.                 The

24   complaints seek similar relief.       Peter’s assertion that, on the same day

25   he admittedly filed a complaint against them in Nevada, Victor and Evye

26   filed an action against themselves in Jackson County that is very


     Page 11 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm    Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 14 of 54




 1   similar in form and substance to the Nevada complaint, is simply not

 2   credible.

 3           I conclude that Peter filed the 2011 Jackson County Case.

 4           The Jackson County court entered a General Judgment of Dismissal on

 5   in February 2012, for lack of prosecution.             Exh. S.        Peter moved to set

 6   aside the dismissal.       Exh. 1012.     In March 2012, the court entered an

 7   order requiring Peter to serve Victor and Evye with its order and the

 8   motion to set aside within 28 days, after which the court would set a

 9   hearing.    Exh. 1013.     The order giving Peter 28 days to properly serve

10   Victor and Evye is the final entry on the docket for the case.                    Exh.

11   1012.

12           Peter claims that this case remains ongoing.             Victor testified that

13   he was never served with the trial court’s March 2012 order, or any

14   documents related to the case, and learned of this litigation only after

15   retaining counsel to defend him in this adversary proceeding.

16           The evidence shows that the case has been dismissed against all

17   defendants and has been closed.

18   6.      2012 Oregon District Court Case (Szanto v. Szanto et al., Case No.

19   12-cv-0050-PA (D. Or.))

20           In 2012, Peter removed to Oregon District Court an action that he

21   had filed in Los Angeles County, California against Victor, Anthony, and

22   Barbara, among others, alleging eleven causes of action for, among other

23   claims, malicious prosecution, conspiracy, intentional infliction of

24   emotional distress, and identity theft.             Exh. CCC at Exh. B.          Peter

25   testified that he removed the action to Oregon District Court because he

26   had discovered that some trust assets were being used improperly to buy


     Page 12 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571    Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 15 of 54




 1   real estate in Medford, Oregon.

 2        It is unclear what happened to this case.              Peter stated in his

 3   answers to interrogatories that the case was dismissed by the Los

 4   Angeles County court (presumably after remand) because he was unable to

 5   provide a bond.      Exh. HH at p.9.

 6   7.   2013 California Bankruptcy Adversary Proceeding (Szanto v. Szanto

 7   et al., Adv. No. 13-ap-1167-B (Bankr. C.D. Cal.))

 8        In 2013, after Peter bankruptcy in California, he filed an

 9   adversary proceeding in the California bankruptcy court, seeking damages

10   from Victor and Anthony for fraud, fraudulent conveyance, and fraudulent

11   concealment.     Exh. Y.    Peter never served the complaint on Victor or

12   Anthony.    When the main bankruptcy case was dismissed, the bankruptcy

13   court dismissed the adversary proceeding.            Exh. Z.

14   8.   2013 Nevada Bankruptcy Adversary Proceeding (Szanto v. Szanto et

15   al., Adv. No. 13-5038-gwz (Bankr. D. Nev.))

16        Also in 2013, Peter filed an adversary proceeding against Victor

17   and Anthony in Nevada bankruptcy court, where he had filed a second

18   bankruptcy petition.       Exh. AA.    He alleged claims similar to those

19   alleged in the 2013 California Bankruptcy Adversary Proceeding.

20        The court entered defaults against the defendants.                 They then

21   sought dismissal, saying that they had not been properly served.                 The

22   court dismissed the action without prejudice to refiling, based on its

23   determination that the complaint failed to state a claim for relief.

24   Exh. BB.    Peter never sought to refile the complaint.

25   9.   2015 Persolve Case (Szanto v. Persolve et al., Case No. 15-cv-241-

26   AG-DFM (C.D. Cal.))


     Page 13 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 16 of 54




 1          In 2015, Peter filed an action against Victor and Anthony, among

 2   others, in the Central District of California, alleging identity theft,

 3   fraud, fraudulent transfer, and intentional infliction of emotional

 4   distress.   Exh. CC.

 5          The court entered a default against Anthony.              Exh. DD.    After

 6   Anthony filed a motion to set aside the default, the court entered an

 7   order to show cause why the case should not be dismissed for lack of

 8   subject matter jurisdiction.        Id.   In its order setting aside the

 9   default and dismissing the case, the court found that, although Peter

10   had “improperly and inefficiently filed four documents totaling 132

11   pages . . . the Court . . . received nothing persuasive regarding its

12   exercise of subject matter jurisdiction.”            Id. at p.3.      It dismissed the

13   case with prejudice for lack of subject matter jurisdiction.                    Id. at

14   p.8.

15   10.    2016 Oregon Bankruptcy Adversary Proceeding (Szanto v. Szanto, Adv.

16   No. 16-3114-pcm (Bankr. D. Or.))5

17          Shortly after Peter filed his Chapter 11 case in this court, he

18   commenced this adversary proceeding against all of the named defendants.

19   He included numerous claims, including, among others, identity theft,

20   conspiracy, fraud, and breach of fiduciary duty.                Defendants

21   counterclaimed for wrongful use of civil proceedings and requested that

22   Peter be declared a vexatious litigant.

23          The court granted summary judgment to defendants on all of Peter’s

24
     5
          Although defendants do not rely on this adversary proceeding to
25   support their claim for wrongful use of civil proceedings, the court
     will discuss it briefly, as it pertains to the claim for
26
     injunction/vexatious litigant designation, and completes the picture of
     the litigation among these parties.
     Page 14 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm     Doc 571   Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 17 of 54




 1   claims, based on failure to provide evidence to support the claims or

 2   statute of limitations.     Peter has appealed the summary judgment order.

 3   The appeal is pending.

 4   11.   2017 Susan Domestic Violence Case (Susan Szanto v. Victor Szanto,

 5   Case No. 17V001202 (Super. Ct. Cal. Orange Cnty.))

 6         In 2017, a domestic violence case was filed against Victor in

 7   Orange County, California, purportedly by Peter’s wife, Susan.                 Exh. KK.

 8   It sought a restraining order in favor of Susan against Victor.

 9   Evidence presented at the trial in this adversary proceeding shows that,

10   despite the form of the complaint, the complaint was in fact written and

11   filed by Peter.    Pursuant to FRE 901(b), the court finds that key

12   distinctive characteristics of the handwriting on the temporary

13   restraining order form, Exh. KK, are the same as on other authenticated

14   samples of Peter’s handwriting, such as the handwritten pleading filed

15   in the 2005 Phillip v. Peter Case, Exh. N.           Therefore, the court

16   concludes that this complaint against Victor was, in reality, filed by

17   Peter.

18         The case was dismissed without prejudice to refile after Susan

19   failed to appear for the hearing on the restraining order.                Exh. LL.

20                   CLAIM FOR WRONGFUL USE OF CIVIL PROCEEDINGS

21   1.    Preliminary Matters

22         Defendants conceded that they are not seeking damages for wrongful

23   use of civil proceedings based on the filing of this adversary

24   proceeding.   Nevertheless, the court wants to make clear that Peter’s

25   filing of this lawsuit does not provide a basis for a wrongful use of

26   civil proceedings claim in this case.         Under Oregon law, a separate


     Page 15 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                        Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 18 of 54




 1   action for wrongful use of civil proceedings must be filed, rather than

 2   asserting such a claim in the lawsuit on which the claim is based.                    ORS

 3   31.230(3).    Therefore, in this action, defendants cannot recover any

 4   damages resulting from this adversary proceeding against them, despite

 5   the fact that the claims were adjudicated in their favor on summary

 6   judgment.

 7        Second, defendants acknowledged at trial that three defendants,

 8   Austin, Kimberley, and Nicole, were never named as defendants in the

 9   Prior Lawsuits.     Therefore, there is no basis for a claim of damages for

10   wrongful use of civil proceedings for any of those defendants.                  The

11   counterclaims of Austin, Kimberley, and Nicole for wrongful use of civil

12   proceedings will be dismissed.        For purposes of the discussion of this

13   claim, all references to “defendants” should be read to exclude Austin,

14   Kimberley, and Nicole.

15   2.   Legal Standard

16        “Under Oregon law, the elements of a claim for wrongful initiation
          of a civil proceeding are (1) commencement and prosecution by the
17        defendant of a judicial proceeding against the plaintiff; (2)
          termination of the proceeding in the plaintiff’s favor; (3) absence
18        of probable cause to prosecute the action; (4) existence of malice;
          and (5) damages.”
19
20   SPS of Or., Inc. v. GDH, LLC, 258 Or. App. 210, 218 (2013).6

21        a.      Commencement and prosecution by Peter of a judicial proceeding

22
     6
23        No party argues that California law applies to this claim. In any
     event, as explained in the Memorandum Opinion on Summary Judgment, Doc.
24   368, the elements of this claim are very similar in Oregon and
     California.
25
          In addition, because this is a counterclaim, the posture of the
26
     parties is flipped, so that the “plaintiff” in this claim is actually
     defendants, and the “defendant” in this claim is Peter.
     Page 16 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm    Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1    Filed 12/11/19   Page 19 of 54




 1   against the defendants

 2        “[A] claim for wrongful initiation of civil proceedings, like a

 3   claim for malicious prosecution, can be based on a theory of active

 4   participation in a proceeding and is not limited to direct initiation or

 5   prosecution of a civil proceeding.”          Checkley v. Boyd, 170 Or. App. 721,

 6   736 (2000).   “[A]n active participant is one who sets the machinery of

 7   the law in motion, whether he acts in his own name or in that of a third

 8   person, or whether the proceedings are brought to enforce a claim of his

 9   own or that of a third person.”        Id. at 737 (internal citations

10   omitted).

11        There is no dispute that Peter either initiated each of the

12   following actions or brought cross-claims in them:

13        2006   Nevada Case
          2008   Minnesota Case
14        2005   Phillip v. Peter Case
          2011   MM1 Case
15        2012   Oregon District Court Case
          2013   California Bankruptcy Adversary Proceeding
16        2013   Nevada Bankruptcy Adversary Proceeding
          2015   Persolve Case
17
18        As for the 2011 Jackson County case, Peter denies that he filed
19   this complaint, instead alleging that defendants filed it in his name
20   against themselves.    As explained above, based on the testimony and
21   documentary evidence, the court concludes that Peter in fact filed the
22   complaint in Jackson County.
23        As for the 2017 Susan Domestic Violence Case, the court concludes
24   that this case also was filed by Peter, for the reasons explained above.
25        Therefore, the court finds that all of the Prior Lawsuits alleged
26   to have been filed by Peter were in fact filed by him.

     Page 17 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                        Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 20 of 54




 1        This element also requires that the judicial proceeding was brought

 2   against defendants.       See Clausen v. Carstens, 83 Or. App. 112, 116

 3   (1986).   Claims against a third party, even if they affect or generate a

 4   cost to a plaintiff (here – defendants), do not satisfy this

 5   requirement.    Id.    If a claim is not prosecuted against the claimant,

 6   such claim cannot be prosecuted maliciously against such claimant.                 Id.

 7        None of the defendants was a party to the 2006 Nevada Case.

 8   Although Victor testified that he assisted his father with the

 9   litigation, Victor was not a defendant in the case.                  Therefore, this

10   case cannot support a claim for wrongful use of civil proceedings.

11        Peter named Victor, Evye, Anthony, and Barbara as defendants or

12   cross-defendants in one or more of the remaining Prior Lawsuits.

13   Therefore, all of the remaining Prior Lawsuits were against some or all

14   defendants.

15        b.      Termination of the proceeding in the claimant’s favor

16        An action is terminated in the favor of the person against whom it

17   was brought by

18        “‘(1) the favorable adjudication of the claim by a competent
          tribunal, or (2) the withdrawal of the proceedings by the person
19        bringing them, or (3) the dismissal of the proceedings because of
          his failure to prosecute them.’”
20
21   Portland Trailer & Equip. v. A-1 Freeman Moving & Storage, 182 Or. App.

22   347, 356-57 (2002) (quoting Restatement (Second) of Torts § 674, comment

23   j (1977)).

24        “[T]he voluntary dismissal of an underlying action before a trial
          on the merits is favorable to the defendant if it reflects
25        adversely on the merits of the underlying action. That
          determination does not necessarily depend on whether the dismissal
26        was with, or without, prejudice. Instead, it requires an
          examination of the circumstances resulting in the termination.”
     Page 18 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                           Case 16-03114-pcm   Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 21 of 54




 1
     Id. at 356.
 2
          “If the action was voluntarily terminated by the plaintiff, a
 3        finder of fact might determine that the termination was an
          admission that the claim lacked merit. However, the abandonment
 4        also might reflect financial impecunity or a determination that the
          potential recovery did not justify the cost of litigation.”
 5
 6   Id. at 357.

 7               (i)         2008 Minnesota Case

 8        As explained above, in 2008, the Minnesota court dismissed the

 9   claims against Victor and Evye for lack of personal jurisdiction,

10   failure to state a claim on which relief can be granted, and improper

11   service.    This is a termination in favor of Victor and Evye.

12               (ii)        2005 Phillip v. Peter Case

13        Peter voluntarily dismissed his cross-claims against Victor,

14   Anthony, and Barbara after he settled with Phillip.                  Peter admitted that

15   he filed the claims against defendants to obtain bargaining power in his

16   attempts to settle with Phillip.          This is an admission that the claims

17   lacked merit, and constitutes a termination in favor of Victor, Anthony,

18   and Barbara.

19               (iii)       2011 MM1 Case

20        The trial court dismissed Peter’s claims against Victor and Evye

21   for failure to serve them, after Peter had provided the court with

22   falsified service documents.         This is a termination for failure to

23   prosecute, constituting termination in favor of Victor and Evye.

24               (iv)        2011 Jackson County Case

25        The evidence about the status of this case is unclear.                  There is an

26   order of dismissal, an order vacating that dismissal and giving Peter


     Page 19 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 22 of 54




 1   time to serve the order vacating dismissal, and no further indication of

 2   the status of the case.     Defendants have failed to establish that this

 3   action was terminated in their favor.

 4             (v)         2012 Oregon District Court Case

 5        It is unclear what happened to this case.            Defendants did not

 6   provide any evidence that it was terminated in their favor.                Peter

 7   testified that the case was dismissed when he failed to provide a bond.

 8   This dismissal does not reflect on the merits of the underlying action.

 9   Defendants have not established that this action was terminated in their

10   favor.

11             (vi)        2013 California Bankruptcy Adversary Proceeding

12        This complaint was dismissed before it was served on Victor and

13   Anthony, because the main bankruptcy case had been dismissed.

14        A bankruptcy court’s dismissal of an adversary proceeding following

15   dismissal of the underlying bankruptcy case does not necessarily reflect

16   negatively on the merits of the adversary proceeding itself.                   In

17   considering whether to keep an adversary proceeding open when the

18   underlying bankruptcy case is dismissed, the court must consider

19   judicial economy, convenience, fairness and comity.                In re Carraher, 971

20   F.2d 327, 328 (9th Cir. 1992).       The mere fact that this adversary

21   proceeding was dismissed when the main bankruptcy case was closed is

22   insufficient to show that the litigation was resolved in defendants’

23   favor.

24             (vii)       2013 Nevada Bankruptcy Adversary Proceeding

25        The bankruptcy court dismissed this adversary proceeding for

26   failure to state a claim, concluding that Peter’s complaint failed to


     Page 20 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                        Case 16-03114-pcm    Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 23 of 54




 1   meet even minimal pleading standards under the federal civil procedure

 2   rules.   It did not address defendants’ argument that they had not been

 3   properly served, but dismissed without prejudice for Peter to refile.

 4   Exh. BB.    Peter never sought to refile the complaint.

 5        The fact that an adversary proceeding was dismissed without

 6   prejudice is not dispositive on the issue of whether the action was

 7   resolved in favor of the claimant.          Portland Trailer & Equip., Inc., 182

 8   Or. App. at 356.      Here, the bankruptcy court noted that the claim did

 9   not suffer from a mere technical deficiency, but instead failed to

10   allege facts to support a plausible claim.             Peter declined to remedy the

11   deficiencies in the complaint and refile it.

12        The bankruptcy court’s determination that the complaint was

13   facially inadequate and Peter’s decision to abandon the action both

14   reflect adversely on the merits of the underlying case.                 This action was

15   terminated in defendants’ favor.

16               (viii)      2015 Persolve Case

17        This case was dismissed for lack of subject matter jurisdiction

18   after Peter failed, despite voluminous filings on the issue, to

19   establish that the court had subject matter jurisdiction.                  Peter was

20   given additional time for further briefing, yet he failed to file any

21   further briefing or seek to amend the complaint to cure the

22   jurisdictional defects.       The court’s dismissal without leave to amend

23   reflects on the merits of the case, and shows that the proceeding was

24   terminated in defendants’ favor.

25               (ix)        2017 Susan Domestic Violence Case

26        This case was dismissed without prejudice after Susan failed to


     Page 21 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 24 of 54




 1   appear for a hearing on the requested restraining order.

 2        Ordinarily, the court would be extremely hesitant to find that

 3   failure to appear at a domestic violence restraining order hearing could

 4   form the basis of a wrongful use of civil proceedings claim.                    However,

 5   Susan’s failure to appear, in addition to the fact that the case was

 6   actually filed by Peter, leads to the conclusion that Susan’s failure to

 7   appear was either because she was unaware of the action, having failed

 8   to file it on her own behalf, or was a result of Peter’s determination

 9   not to pursue this litigation against Victor.

10        In either event, under the very unusual circumstances surrounding

11   the filing of this action, the court finds that Peter’s failure to

12   pursue this action is an admission that the claim lacked merit.

13   Therefore, the dismissal of the action reflects adversely on the merits

14   of the case.    This action was terminated in Victor’s favor.

15        c.     Absence of probable cause to prosecute the action

16        For the proceedings that were terminated in defendants’ favor,

17   defendants also need to show that Peter lacked probable cause to

18   prosecute the actions.      The six actions remaining to be considered are:

19        2008   Minnesota Case
          2005   Phillip v. Peter Case
20        2011   MM1 Case
          2013   Nevada Bankruptcy Adversary Proceeding
21        2015   Persolve Case
          2017   Susan Domestic Violence Case
22
23        “‘Probable cause,’ in the wrongful-initiation context, means that

24   the person initiating the civil action ‘reasonably believes’ that he or

25   she has a good chance of prevailing - that is, he or she has an

26   objectively reasonable, subjective belief that the claim has merit.”


     Page 22 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm    Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 25 of 54




 1   SPS of Or., 258 Or. App. at 218.       To show probable cause, defendants

 2   must demonstrate either that the person initiating the claim lacked a

 3   belief that there was a good chance of establishing the claim in court

 4   or that the belief was objectively unreasonable.              Gunter v. The Guardian

 5   Press Found., Inc., 2006 WL 1030182, at *5 (D. Or. Mar. 28, 2006).

 6        Under either of those standards, defendants carried their burden of

 7   proof with regard to the six remaining Prior Lawsuits.

 8        The evidence presented at trial demonstrated that Peter did not

 9   have a reasonable belief that he would prevail.           His testimony showed

10   that he was often unconcerned with the legal merits of his case, as

11   demonstrated by his testimony and legal tactics.

12        Peter is not an ordinary pro se litigant.           Peter testified that he

13   graduated from law school.      He has demonstrated through his voluminous

14   filings in this court that he possesses a sophisticated understanding of

15   the federal and local rules (although his understanding is not always

16   correct) and an ability to conduct legal research and perform legal

17   analysis.   In other words, Peter had the ability to determine whether

18   the claims he was filing had any merit.

19        Despite that ability, the evidence presented at trial showed

20   numerous instances in which Peter did not concern himself with the

21   merits of his claims.    He testified that his primary interest in filing

22   the various lawsuits against defendants was to achieve “family love,

23   peace, and harmony.”    He further testified that the lawsuits were

24   intended to be a wake-up call that the family had a problem and that he

25   was not happy with the way things were going.

26        He specifically testified that he filed the cross-claims against


     Page 23 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm    Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 26 of 54




 1   defendants in the 2005 Phillip v. Peter Case to posture for settlement

 2   with Phillip, that is, to show Phillip that he was serious about moving

 3   forward.    He testified that his goal in filing all of the other Prior

 4   Lawsuits was to get defendants to settle with him, perhaps over dinner

 5   and a bottle of wine.

 6         The documentary evidence further supports this conclusion.                 Despite

 7   Peter’s legal acumen and numerous opportunities to craft and recraft his

 8   complaints to meet the minimum legal standards to state facially

 9   meritorious claims, Peter failed to do so at any time.                 None of the

10   numerous claims against any of the defendants proceeded beyond the

11   motion to dismiss phase of any case, until this adversary proceeding.

12         Additionally, some of the Prior Lawsuits contain allegations of

13   contact between Peter and defendants that are simply not credible and

14   which the court finds are false.          With regard to the allegations of

15   identity theft in the 2015 Persolve Case, which were repeated in other

16   Prior Lawsuits, Peter testified that he personally interacted with

17   Anthony and Victor and witnessed them rifling through his documents.

18   Peter alleged in the 2008 Minnesota Case, and again in the 2011 MM1

19   Case, that Victor and Evye supplied him with tainted eye drops.                  Exh. L,

20   X.   In the 2017 Susan Domestic Violence Case, he alleged that Victor

21   personally confronted Susan with a firearm in 2017.

22         In contrast, each of the defendants testified, credibly, that they

23   had had minimal or no contact with Peter over the course of their adult

24   lives.   Peter’s siblings, Victor, Anthony, and Barbara, had not seen

25   Peter in decades.      Specifically, Victor testified that he had not seen

26   Peter for approximately forty years until Peter deposed him in this


     Page 24 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1    Filed 12/11/19   Page 27 of 54




 1   case.    Evye credibly testified that she had never seen or had contact

 2   with Peter before this case.

 3           I find that Peter’s testimony that he witnessed Anthony and Victor

 4   taking his personal papers from his room or office at the family home on

 5   Baywood Drive is false.

 6           Peter testified that the allegations he made in the 2008 Minnesota

 7   Case, that Victor examined him at Victor’s home and gave Peter eye drops

 8   on February 1, 2006, were accurate.             Peter testified that the exam took

 9   place on a Saturday.       Victor denied that the meeting took place.

10   Peter’s testimony was false that he visited Victor at Victor’s home and

11   was examined by Victor at that time.            Victor’s testimony was credible;

12   Peter’s was not.      In addition, February 1 of 2006 was a Wednesday, not a

13   Saturday.

14           Peter gave conflicting testimony about Evye’s involvement in the

15   eye drops scandal.      He testified during this trial that Victor was the

16   only one present when Victor gave him the eye drops.                  Yet he sued Evye,

17   a neurologist, for medical malpractice in the 2008 Minnesota Case.                 If

18   Peter’s testimony was true, and Victor was the only one home when Peter

19   was examined in Victor’s home, there could be no factual basis for suing

20   Evye.    In fact, Peter testified in this trial that he named her in the

21   lawsuit because Evye has an office in the same office building as

22   Victor, so he thought that she must be involved in Victor’s alleged

23   provision of tainted eye drops.          There is absolutely no evidence to

24   support a finding of probable cause to include Evye in the 2008

25   Minnesota Case.

26           As for the allegation in the 2017 Susan Domestic Violence Case that


     Page 25 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571    Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 28 of 54




 1   Victor personally confronted Susan with a firearm, Victor credibly

 2   testified that he never confronted Susan.         In fact, he testified, and

 3   the court believes him, that he has never met Susan.

 4        Peter filed claims against defendants relying on facts he knew at

 5   the time to be false.    Under those circumstances, he could not have

 6   possessed an objectively reasonable, subjective belief that his claim

 7   had merit.   He testified at trial that he “guessed” about whether some

 8   of the most important alleged conduct of defendants occurred.                 Peter

 9   tried to retreat from this testimony when he realized the use of the

10   word “guessed” was probably damning, but the damage had been done.

11        Even if Peter had a subjective belief that his allegations were

12   true, his beliefs were not objectively reasonable.             His allegations are

13   based almost exclusively on wild suppositions with no basis in fact.                  He

14   summed up the basis for the allegations as “quintessential detective

15   analysis.”   For example, according to Peter, defendants had motive and

16   opportunity; a motive to financially and emotionally distract Peter from

17   pursuing claims against the family trust, and opportunity because of

18   Victor and Anthony’s access to Peter’s records at the family home.                His

19   only evidence in support of his claims against Victor and Anthony with

20   regard to allegations of stealing his identification documents was his

21   testimony of watching them take some of his papers from the family home.

22   As explained above, Peter’s testimony about that incident is not

23   credible in light of the credible testimony from Victor and Anthony that

24   they had sparse if any contact with Peter and that they never took any

25   of his documents from the family home.

26        Defendants have established that Peter lacked probable cause to


     Page 26 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 29 of 54




 1   prosecute the remaining Prior Lawsuits.

 2        d.      Existence of malice

 3        “Malice,” in the context of a wrongful initiation claim, is “the

 4   existence of a primary purpose other than that of securing an

 5   adjudication of the claim.”         Erlandson v. Pullen, 45 Or. App. 467, 477

 6   (1980).   The fact finder may permissibly infer in most cases that an

 7   action brought in the absence of probable cause is brought with malice.

 8   Alvarez v. Retail Credit Ass’n, 234 Or. 255, 263-65 (1963); SPS of Or.,

 9   258 Or. App. at 219.

10        As described in the preceding section, the evidence shows that

11   Peter did not file the Prior Lawsuits with the intent to resolve

12   legitimate legal disputes.         Instead, he appears to have engaged in

13   litigation for the primary purpose of forcing his siblings and their

14   families to interact with him.         The court cannot conceive a more

15   improper purpose of a lawsuit than to force the opposing party into an

16   unwanted relationship.        Peter testified numerous times and at

17   substantial length that his primary aim in filing the Prior Lawsuits was

18   precisely that.     Therefore, the court concludes that the remaining Prior

19   Lawsuits were filed with malice.

20        e.      Damages

21        Defendants seek two types of damages based on the Prior Lawsuits:

22   attorney fees and damages for emotional distress.

23        A claim for wrongful use of civil proceedings does not require

24   proof of special injury, “beyond the expense and other consequences

25   normally associated with defending against unfounded legal claims.”             ORS

26   31.230(1).


     Page 27 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                            Case 16-03114-pcm   Doc 571   Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 30 of 54




           “When the essential elements of a cause of action for wrongful
 1         civil proceedings have been established, the plaintiff is entitled
           to recover, inter alia, reasonable attorney fees; costs incurred in
 2         defending against the proceedings; and ‘any other loss of a
           pecuniary character that [the plaintiff can prove] resulted from
 3         the initiation of civil proceedings.’”
 4   Liberty Nat. Prod., Inc. v. Hoffman, 2012 WL 1203979 at *8 (D. Or. Apr.

 5   11, 2012)(quoting Restatement (Second) of Torts § 681, comments d and

 6   e).   Emotional distress damages are recoverable.              Lee v. Mitchell, 152

 7   Or. App. 159, 180 (1998).

 8               (i)   Attorney fees

 9         In support of their request for damages in the form of attorney

10   fees incurred in the Prior Lawsuits, defendants presented a number of

11   documents related to attorney fees, which they argue represent a portion

12   of the legal expenses they have incurred as a result of the litigation

13   filed against them.

14         As explained above, not all of the Prior Lawsuits give rise to a

15   right of recovery.     For example, Exhibits A and G appear to relate

16   either to the 2006 Nevada Case involving the Szanto parents’ trust or to

17   other matters involving the trust.        Defendants were not involved as

18   individuals in litigation over those trust matters.                Exhibit F appears

19   to relate to services provided to Daha Investments, which is an entity

20   related to defendants but is not named as a defendant in this adversary

21   proceeding.

22         In addition, defendants submitted insufficient evidence to

23   establish the amount of attorney fees paid for any of the Prior

24   Lawsuits.   Defendants’ exhibits primarily were billing or account

25   summaries, which failed to include any detail from which it could be

26   determined what services were the basis for the charges shown on the


     Page 28 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm   Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 31 of 54




 1   summaries.     For example, Victor testified that Exhibit C related to

 2   California matters that began in 2006, but the exhibit is simply a

 3   summary of payments made, showing neither the services rendered nor who

 4   made the payments.      Exhibit B apparently relates to the Nevada

 5   bankruptcy case, but the evidence does not establish whether defendants

 6   paid these bills.      Exhibit E includes a list of services provided to

 7   Victor and Evye, and Victor testified that he paid for these services,

 8   but it is not clear whether these services relate to any of the Prior

 9   Lawsuits.    Exhibit D shows services provided to Victor and Evye,

10   apparently for the Marina Marketplace 2 LLC that they own.                  Although

11   Victor testified that he paid for these services, it is not clear

12   whether he paid those bills in his capacity as an individual or on

13   behalf of Marina Marketplace 2 LLC, which is not a defendant in this

14   adversary proceeding.

15        I also note that there was testimony that defendants were not even

16   aware that some of the Prior Lawsuits had been filed until they were

17   discovered during the course of this adversary proceeding.                  As a result,

18   defendants incurred no attorney fees in connection with those cases.

19        The court has no doubt that defendants spent significant funds over

20   the years defending these cases.          But the exhibits and testimony

21   presented at trial simply did not provide enough detail or certainty to

22   form a basis for determining what amount was incurred in defending

23   against the Prior Lawsuits.

24        Therefore, defendants did not carry their burden to demonstrate

25   that the attorney fees represented in Exhibits A-G are compensable

26   damages.


     Page 29 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 32 of 54




 1             (ii) Emotional distress damages

 2        Defendants seek damages for the emotional distress they allege they

 3   suffered as a result of the Prior Lawsuits.

 4        The allegations Peter made against defendants are heinous.               Peter’s

 5   allegations include such behavior as withholding food and water from

 6   Klara to induce her to change her estate plan.           He has accused Victor

 7   and Evye, who are both licensed physicians, of giving Klara mind-

 8   altering drugs.   He has asserted that Victor and Anthony “hoodwinked”

 9   the California motor vehicles department into issuing a falsified

10   drivers license in Peter’s name, which Victor and Anthony then used to

11   steal Peter’s identity and obtain credit in his name.              Peter has never

12   presented any evidence to support any of those claims, basing them

13   solely on his own speculation and guesswork.

14        Peter admitted at trial that his mother, Klara, never told him

15   anyone was withholding food and water from her or mistreating her in any

16   way, much less that Victor or any of the other defendants were

17   responsible.7

18        Victor, Evye, Anthony, and Barbara all testified credibly and

19   persuasively to their humiliation at having to face allegations of

20   inhumane, abusive treatment of Klara.        Victor testified that he faces

21   each day in fear, from both a physical and a legal standpoint, because

22   Peter has been able to use the legal system as a tool to terrorize and

23   7
          Peter was elusive in his testimony. After testifying at his
24   deposition and at the trial that his mother never told him that she had
     been deprived of food or water, he refused to answer “yes” or “no” to a
25   question about whether Klara had ever told him that she had been refused
     food or water. He testified that she said she was very hungry and did
26
     not sound right during a telephone call he had with her while he was
     hospitalized in Israel.
     Page 30 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm    Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 33 of 54




 1   harass him and his family.         He further testified that he felt like he

 2   was a victim of terrorism and was being extorted by Peter.                  Victor

 3   testified that he was distraught over the claims of medical malpractice

 4   made in the 2008 Minnesota Case.

 5           Evye testified about her anguish over the Prior Lawsuits and the

 6   allegations of abuse of Victor’s parents, as well as the anguish she

 7   felt over allegations of medical malpractice made in the 2008 Minnesota

 8   Case.    She said that Peter’s actions were very disturbing and were

 9   damaging to her soul.       She is fearful of what lawsuit will come next.

10           Barbara testified that she was horrified by the allegations of

11   abuse of her parents, because she is not the kind of person to do any of

12   what Peter claimed she had done.          She further testified that she was

13   just horrified and dumbstruck and cried a lot.              She is very scared, not

14   knowing from day to day if there is going to be another lawsuit.                    She

15   lives under stress all of the time, because she is worried about what is

16   coming next.

17           Anthony testified that he has lost confidence in the legal system.

18   He is scared about what Peter is capable of, and he fears Peter a great

19   deal.    Anthony testified that he has serious medical issues that he is

20   trying to deal with, and that the cumulative stress of the Prior

21   Lawsuits has made everything a lot worse for him.

22           In summary, Victor, Evye, Anthony, and Barbara all easily carried

23   their burden to show that they have suffered emotional damage as a

24   result of Peter’s incessant filing of lawsuits against them.                     Victor and

25   Evye have had to deal with the largest number of legal actions against

26   them, and have been the most frequent target of Peter’s harassment.


     Page 31 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 34 of 54




 1        Placing a monetary value on the emotional distress suffered by

 2   defendants in these types of cases is difficult.              There is no magic

 3   formula for determining a proper sum.        Awards for emotional distress are

 4   highly subjective and depend to a large part on the court’s assessment

 5   of the demeanor of the witnesses.       Fox v. GMC, 247 F.3d 169, 180 (4th

 6   Cir. 2001); Baker v. John Morrell & Co., 266 F.Supp.2d 909, 948 (N.D.

 7   Iowa 2003).

 8        I conclude that Victor, Evye, Anthony, and Barbara have established

 9   that they are entitled to awards of damages for the emotional toll the

10   Prior Lawsuits have had on them.       In determining the appropriate amounts

11   to award, the court has surveyed numerous Oregon cases awarding

12   emotional distress damages, as well as considered the court’s own

13   experience in awarding such damages in cases such as contempt actions

14   for violations of the automatic stay or the discharge injunction.             The

15   court has considered the demeanor of the witnesses, and finds their fear

16   and anguish is genuine.

17        These defendants’ fear and anguish is not fleeting, it is

18   significant, and it is reasonable, in light of the number of actions

19   Peter has filed against them and the types of allegations he has made

20   against them, all without any evidentiary basis.              Taking into account

21   the number of Prior Lawsuits filed against each of these defendants and

22   their testimony about how those lawsuits have affected them, the

23   appropriate amount of damages for emotional distress for each defendant

24   is as follows.

25        Victor will be awarded $165,000, made up of $50,000 for the 2008

26   Minnesota Case, $25,000 for the 2005 Phillip v. Peter Case, $25,000 for


     Page 32 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm    Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 35 of 54




 1   the 2011 MM1 Case, $25,000 for the 2013 Nevada Bankruptcy Adversary

 2   Proceeding, $30,000 for the 2015 Persolve Case, and $10,000 for the 2017

 3   Susan Domestic Violence Case.

 4        Evye will be awarded $105,000, made up of $50,000 for the 2008

 5   Minnesota Case, $25,000 for the 2011 MM1 Case, and $30,000 for the 2015

 6   Persolve Case.

 7        Anthony will be awarded $50,000, made up of $25,000 for the 2005

 8   Phillip v. Peter Case and $25,000 for the 2013 Nevada Bankruptcy

 9   Adversary Proceeding.

10        Barbara will be awarded $25,000 for the 2005 Phillip v. Peter Case.

11          REQUEST FOR INJUNCTION AND VEXATIOUS LITIGANT DESIGNATION

12        All defendants seek an injunction limiting Peter from filing any

13   further lawsuits against defendants or any of their affiliated entities

14   in bankruptcy courts and district courts nationwide.8

15        As a preliminary matter, this court does not believe it has the

16   authority to limit or prohibit Peter from asserting claims in the

17   district courts.   Defendants have not cited any authority, nor has the

18   court found any, that would allow a bankruptcy court to issue an

19   injunction or pre-filing order that would apply to actions filed in a

20
     8
21        Defendants request “entry of an order requiring Plaintiff to obtain
     pre-filing permission from this Court before filing any subsequent suit
22   against any of the Defendants in this case[,]” Doc. 66 at
23   ¶ 174, and “entry of an order requiring Plaintiff to obtain pre-filing
     permission, from this Court or any other federal court, prior to filing
24   any subsequent suit that pertains to any of the Defendants, Plaintiff’s
     purported interest in any assets of the Defendants, Paul Szanto, Klara
25   Szanto, and any trusts related to the foregoing.” Id. at ¶ 175.
     Because the second request appears to encompass all relief contemplated
26
     by the first, the court will only address the second.

     Page 33 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                        Case 16-03114-pcm   Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 36 of 54




 1   district court.   However, the court does have the authority to make

 2   proposed findings of fact and conclusions of law, which may be

 3   transmitted to the district court with a recommendation that the

 4   district court adopt the findings and conclusions.             See 28 U.S.C. §

 5   157(c)(1); Fed. R. Bankr. P. 9033.

 6        Federal courts have inherent power “to regulate the activities of

 7   abusive litigants by imposing carefully tailored restrictions under the

 8   appropriate circumstances.”      De Long v. Hennessey, 912 F.2d 1144, 1147

 9   (9th Cir. 1990) (internal quotations omitted).           Pursuant to the All

10   Writs Act, 28 U.S.C. § 1651(a), and section 105 of the Bankruptcy Code,

11   11 U.S.C. § 105, bankruptcy courts possess the power to regulate

12   vexatious litigation.     Stanwyck v. Bogen, 450 B.R. 181, 200 (Bankr. C.D.

13   Cal. 2011); Goodman v. Cal. Portland Cement Co., 420 B.R. 1, 11 (Bankr.

14   D. Ariz. 2009).   “This power includes the power to issue restrictive

15   pre-filing orders against vexatious litigants.”           In re Bertran, 2018 WL

16   1704306, *5 (9th Cir. BAP Apr. 6, 2018) (unpublished).

17        “Because such orders constrain a litigant’s fundamental right of

18   access to the courts . . . the court must” provide notice and make

19   certain specific findings.      Id. at *6.    The court must:

20        “‘(1) give litigants notice and an opportunity to oppose the
          order before it is entered; (2) compile an adequate record for
21        appellate review, including a listing of all the cases and
          motions that led the district court to conclude that a
22        vexatious litigant order was needed; (3) make substantive
          findings of frivolousness or harassment; and (4) tailor the
23        order narrowly so as to closely fit the specific vice
          encountered.’”
24
25   Id. (quoting Ringgold-Lockhart v. Cnty. of L.A., 761 F.3d 1057, 1062

26   (9th Cir. 2014)).


     Page 34 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm   Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 37 of 54




 1        The Ninth Circuit has identified five factors to determine whether

 2   the litigant’s actions were sufficiently frivolous and the remedial

 3   action sufficiently narrow:

 4        “(1) the litigant’s history of litigation and in particular
          whether it entailed vexatious, harassing or duplicative
 5        lawsuits; (2) the litigant’s motive in pursuing the
          litigation, e.g., does the litigant have an objective good
 6        faith expectation of prevailing?; (3) whether the litigant is
          represented by counsel; (4) whether the litigant has caused
 7        needless expense to other parties or has posed an unnecessary
          burden on the courts and their personnel; and (5) whether
 8        other sanctions would be adequate to protect the courts and
          other parties.”
 9
10   Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007)

11   (adopting factors in Safir v. U.S. Lines, Inc., 792 F.2d 19 (2nd Cir.

12   1986)).   For the reasons that follow, defendants have met their burden

13   of showing that a pre-filing order should be entered against Peter.

14   1.   Notice and an opportunity to oppose the order before it is entered

15        Defendants’ answer, filed on March 6, 2017, includes a counterclaim

16   for injunctive relief against Peter and a request for vexatious litigant

17   designation.    See Doc. 66.      Defendants elaborated on their request for a

18   vexatious litigant order in their trial memorandum filed a month before

19   trial.    Doc. 486.    The court conducted a three-day trial, plus provided

20   approximately two hours of time for closing argument on a fourth day.

21   Peter actively participated in the trial.

22        Peter had ample notice of the request for injunctive relief and

23   more than ample opportunity to oppose the request before and at trial.

24        In light of the fact that a request for an injunction was pled from

25   the start in defendants’ counterclaim and given that Peter had ample

26   opportunity to respond to that request and defend at trial, the court


     Page 35 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                           Case 16-03114-pcm   Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 38 of 54




 1   concludes that Peter had notice and an opportunity to oppose any order

 2   before it was entered.

 3   2.   Cases and motions leading the court to conclude that a vexatious

 4   litigant order is needed

 5        Peter is a prolific pro se litigator, and has been for at least

 6   more than ten years.    His most frequent targets have been his family

 7   members and entities they own.      In particular, Peter has sued Victor,

 8   Evye, and Anthony multiple times; he has sued Barbara twice before

 9   filing this adversary proceeding.       He has extended the targets of his

10   claims to include his siblings’ spouses, as well as the next generation

11   of the family, including his nieces Nicole and Kimberley, and

12   Kimberley’s spouse.

13        Peter’s suits against his family are numerous and include those

14   brought in state and United States district and bankruptcy courts, in

15   multiple jurisdictions.    The litigation began with the 2006 Nevada Case.

16   Although that case was not an action against defendants in this case for

17   purposes of the wrongful use of civil proceedings claims analyzed above,

18   it is part of the litigation net thrown by Peter that has trapped his

19   family members for years.       All of the Prior Lawsuits listed at the

20   beginning of this Memorandum Opinion, plus the current adversary

21   proceeding, provide support for entering a vexatious litigant order.

22        These actions demonstrate that Peter’s lawsuits against defendants

23   have been numerous and repetitive, especially as to Victor, Evye,

24   Anthony, and Barbara.    The number of lawsuits filed against his family

25   members, along with the overlapping nature of the claims contained in

26   the lawsuits, serve to support defendants’ claim for injunctive relief.


     Page 36 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 39 of 54




 1   3.   Finding of frivolousness or harassment

 2        To analyze whether litigation has been frivolous or harassing, the

 3   court considers four factors9 enunciated by the Second Circuit.                 See

 4   Molski, 500 F.3d at 1057; Safir, 792 F.2d 19.

 5        In addition to looking at the Safir factors, this court must “look

 6   at ‘both the number and content of the filings as indicia’ of the

 7   frivolousness of the litigant’s claims.”           De Long, 912 F.2d at 1148

 8   (quoting In re Powell, 851 F.2d 427, 431 (D.C. Cir. 1988)).

 9        “Frivolous litigation is not limited to cases in which a legal
          claim is entirely without merit. It is also frivolous for a
10        claimant who has some measure of a legitimate claim to make false
          factual assertions. Just as bringing a completely baseless claim
11        is frivolous, so too a person with a measured legitimate claim may
          cross the line into frivolous litigation by asserting facts that
12        are grossly exaggerated or totally false.”
13   Molski, 500 F.3d at 1060–61.

14        a.    The litigant’s history of litigation and, in particular,

15   whether it entailed vexatious, harassing or duplicative lawsuits

16        For the reasons outlined earlier in this Memorandum Opinion,

17   the documentary evidence and defendants’ credible and consistent

18   testimony at trial demonstrate that Peter’s lawsuits against them

19   are harassing and duplicative.

20        The extreme nature of the unsubstantiated allegations made by

21   Peter, and his own testimony, lead the court to conclude that Peter

22   filed the lawsuits for the purpose of harassment.

23        Peter’s cavalier attitude toward the damage that such

24   unsubstantiated allegations cause when placed in the public record,

25   whether a complaint is served or not, is illustrative of his

26   9
          Although Molski and Safir set out five factors, only the first four
     relate to whether a litigant’s filings were frivolous.
     Page 37 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm    Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 40 of 54




 1   callous disregard for basic standards of pleading and the integrity

 2   of the courts.     Our judicial system is not intended to give persons

 3   a free pass to make any allegations the person dreams up, with

 4   absolutely no supporting evidence, circumstantial or otherwise.

 5   Such conduct, especially when repetitive, must be addressed and

 6   stopped.    Both defendants and the judicial system deserve

 7   protection from Peter’s litigation abuses.

 8        According to his testimony, Peter graduated from law school

 9   and is a candidate for the California Bar.             He has been litigating

10   against these defendants, on basically the same claims, in state

11   and federal courts for more than 14 years.             He claims to have

12   clerked for judges and worked in the federal court system.                  Despite

13   his legal training, experience as a clerk, and many years of

14   litigation experience, he sees fit to repeatedly file numerous

15   claims that have no factual basis.

16        A cursory review of the dockets in Peter’s main case, and in

17   the related adversary proceedings pending in this court,

18   demonstrate significant evidence of duplication and lack of

19   truthfulness.10

20        For example, Peter submitted fabricated or altered documents

21   to this court and the Office of the United States Trustee (the

22   “UST”).    This court ruled at least twice that Peter has altered or

23   fabricated documents.       See Order Granting Motion to Convert Case

24   from Chapter 11 to Chapter 7, Main Case No. 16-33185, Doc. 278

25   (finding that Peter provided altered bank statements to the UST);

26   10
          The court granted defendants’ request to take judicial notice of a
     number of documents from this adversary proceeding and the main case.
     Page 38 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 41 of 54




 1   Order Denying Motion For Protective Order, Adv. No. 18-3022, Doc.

 2   201 (finding that Debtor submitted altered photograph of mailing

 3   envelope from the UST).

 4        This court has sanctioned Peter in this adversary proceeding

 5   for discovery abuses, Doc. 163, and in Adv. No. 18-3022, Doc. 218.

 6   In the main bankruptcy case, this court found Peter in contempt for

 7   his failure to cooperate with his Chapter 7 trustee in recovering

 8   several hundred thousand dollars Peter transferred to Singapore in

 9   violation of this court’s orders.         Order Granting Trustee’s Motion

10   for Contempt, Main Case No. 16-33185, Doc. 590.

11        As in Molski, Peter has lied and repeatedly filed meritless

12   actions with factually similar or identical allegations.                The court

13   concludes that the Peter’s history of litigation entails vexatious,

14   harassing or duplicative lawsuits against defendants, and a pattern

15   of a lack of truth.

16        b.   Whether the litigant had an objective good faith

17   expectation of prevailing in those actions

18        For all the reasons the court outlined earlier in this

19   opinion, the court concludes that defendants have met their burden

20   of proof that Peter had no reasonable objective basis to believe

21   his claims were true and therefore no objective good faith

22   expectation that he would prevail in the actions.

23        c.    Whether the litigant was represented by counsel

24        Defendant has not been represented by counsel in his Oregon

25   bankruptcy case or this action, and there is no evidence that he

26

     Page 39 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 42 of 54




 1   retained counsel in any of the Prior Lawsuits.11

 2        Peter has made numerous unsupported representations in his

 3   main case and related adversary proceedings that he either will or

 4   has attempted to get counsel.        Usually those assertions were

 5   offered in an attempt to obtain extensions of time and create

 6   delay.    The fact that Peter proceeds pro se in essentially every

 7   case he files, in combination with the high volume of filings,12

 8   supports a finding of frivolousness.           See, e.g., Abdullah v. Gatto,

 9   773 F.2d 487, 488 (2nd Cir. 1985) (noting that multiple pro se

10   filings were appropriately redressed by a bar on future pro se

11   filings).

12        d.     Whether the litigant caused needless expense to other

13   parties or imposed an unnecessary burden on the courts and their

14   personnel

15        Defendants introduced evidence of a portion of the costs of

16   the multiple proceedings Peter has filed against them.                See

17
18   11
          The court understands that Peter had counsel when he filed his 2013
     Chapter 13 bankruptcy case in the Central District of California. Peter
19
     filed the adversary proceeding against defendants in that case pro se.
20   12
          For example, in the main bankruptcy case in this court, there were
21   more than 800 docket entries by the time the trial in this adversary
     proceeding began, many of which were documents and motions filed by
22   Peter, or notices or orders related to documents he filed. Case No. 16-
23   33185-pcm7. In this adversary proceeding, which was not a particularly
     complex case, there were 550 docket entries by the time the trial began.
24   Adv. No. 16-3114. Similarly, many of those docket entries were for
     documents or motions filed by Peter, or notices or orders necessitated
25   by Peter’s numerous filings. The delay of nearly three years from the
     time the complaint was filed until this case was tried in August 2019
26
     was caused, in this court’s view, in large part by delay tactics
     employed by Peter.
     Page 40 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 43 of 54




 1   Exhibits A through G.      Victor testified that those exhibits

 2   represent a small percentage of the total fees and costs defendants

 3   have paid through the years in defending against the Prior

 4   Lawsuits.   Evye testified that she contacted some of the law firms

 5   to ask for payment ledgers showing the amounts billed and paid.

 6   She also testified that the fees represented in these exhibits were

 7   incurred in connection with Peter’s claims against the family.

 8   Anthony testified that he was not a good bookkeeper and initially

 9   failed to pay two attorney fee bills relating to litigation with

10   Peter, for which he was sued for payment by the law firms.                 He

11   further credibly testified that both bills were resolved by payment

12   of an agreed amount, but he could not recall the precise amount of

13   the payments.

14        The exhibits offered by defendants and their testimony,

15   although not sufficient to support an award of a particular amount

16   of monetary damages on their first counterclaim, do sufficiently

17   demonstrate that years of defending against Peter’s litigation has

18   cost them substantial amounts of money.            The attorney fee request

19   defendants made after they were granted summary judgment in this

20   adversary proceeding was almost $200,000.            The evidence

21   demonstrates that Peter’s litigation has cost the defendants

22   dearly.

23        Furthermore, even a cursory review of the dockets in the Prior

24   Lawsuits, this adversary proceeding, and the main bankruptcy case

25   show that Peter has filed motion after motion, has failed to abide

26   by the general rules of discovery, and has falsified documents and


     Page 41 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm    Doc 571    Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 44 of 54




 1   fabricated testimony.       Defendants’ need to deal with Peter’s

 2   numerous motions, appeals, requests for reconsideration, and

 3   requests for extensions of time caused them to incur unnecessary

 4   and undue expense.

 5           Defendants’ testimony also portrayed the other economic and

 6   non-economic costs of Peter’s claims.           Defendants feel stalked.

 7   They all testified, with conviction, that they have lost faith in

 8   our legal system as a result of having to deal with Peter’s

 9   incessant, multiple and every-expanding lawsuits.                They feel that

10   Peter uses the legal system as a weapon to terrorize them.

11   Furthermore, defendants testified that that they live in a state of

12   fear.    They fail to understand how a person can allege any facts he

13   dreams up, file false documents, and trick courts into entering

14   default orders, over and over again, without consequence or

15   repercussion.

16           Defendants testified they are emotionally and physically

17   scared of Peter.      Their fear is real.

18           Nicole testified that she is reluctant to form a close

19   relationship with a partner for fear a partner might get dragged

20   into Peter’s next lawsuit, as has happened to her brother-in-law

21   Austin Bell.     All of the defendants had to take three days out of

22   their schedules to come from out-of-state to Portland for trial.

23   Some missed work.      It is true that the trial involved defendants’

24   counterclaims against Peter, but it was Peter’s eleventh lawsuit

25   that finally made them decide to strike back.

26           Peter’s litigation tactics in this case, his main case, and


     Page 42 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
                Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 45 of 54




 1   other related adversary proceedings have caused substantial

 2   needless burden on this court.         The court has had to rule on

 3   numerous specious motions, including motions to reconsider and

 4   improper and abusive discovery motions or objections.

 5           For the reasons stated above, the court finds that defendants

 6   have shown that Peter’s conduct in this case, the main bankruptcy

 7   case, and the Prior Lawsuits caused needless expense to other

 8   parties and imposed an unnecessary burden on the courts and their

 9   personnel.

10   4.      Narrowly tailored order so as to closely fit the specific vice

11   encountered

12           As part of this factor, the court considers whether other sanctions

13   would be adequate to protect the courts and other parties.                  See Molski,

14   500 F.3d at 1058 (five factors set out in Safir provide helpful

15   framework for applying factors (3) and (4) outlined in De Long).

16           Peter’s comments at trial make it clear he will not stop his

17   spurious lawsuits just because he has lost on his claims in this

18   adversary proceeding.       Near the conclusion of trial, he announced that

19   his next lawsuit will be a wrongful death suit against defendants for

20   causing his son Phillip’s death.          Absent intervention, Peter will not

21   stop.    As more jurisdictions enter pre-filing orders, he will simply

22   move jurisdictions or court systems to find another venue to victimize

23   defendants.     His conduct since being declared a vexatious litigant by

24   the California state courts demonstrates this behavior.

25           In 2011, the California Superior Court declared Peter a vexatious

26   litigant (“California Order”).         Exh. DDD.     After entry of that order,


     Page 43 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                          Case 16-03114-pcm    Doc 571   Filed 11/25/19
               Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 46 of 54




 1   Peter filed bankruptcy in California.          Along with the main bankruptcy

 2   case, he filed the 2013 California Bankruptcy Adversary Proceeding,

 3   asserting claims similar to those asserted in this adversary proceeding.

 4   After the California bankruptcy case and the 2013 California Bankruptcy

 5   Adversary Proceeding were dismissed, Peter moved his efforts to Nevada,

 6   where he filed Chapter 11.        Along with his Nevada bankruptcy case, he

 7   filed the 2013 Nevada Bankruptcy Adversary Proceeding, again alleging

 8   claims similar to those filed in his other cases against the family.

 9   His Nevada Chapter 11 was dismissed, as was the 2013 Nevada Bankruptcy

10   Adversary Proceeding.

11        Not to be deterred, Peter represented that he had moved to Oregon,

12   and commenced his third bankruptcy case in July 2016, in this court.                In

13   August 2016, he commenced this adversary proceeding, using the filing of

14   his bankruptcy case in this district to support jurisdiction in this

15   court over state law claims against defendants, none of whom live in

16   Oregon.

17        As have the many courts that preceded this one, this court has been

18   burdened by Peter’s excessive number of meritless motions, delay

19   tactics, discovery abuses, and baseless requests for reconsideration.

20        Given Peter’s stated intent to commence more litigation, and the

21   volume and cost of the litigation already pursued against defendants,

22   the substance of which he has never supported with any credible

23   evidence, monetary sanctions are inadequate to cause debtor to cease his

24   litigation efforts against his family.          Moreover, monetary sanctions

25   would have no effect on the burden Peter is regularly placing on his

26   family members, as well as on this and other courts.                Further, this


     Page 44 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm    Doc 571   Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 47 of 54




 1   court has no confidence that Peter would voluntarily pay any sanction

 2   awarded.13

 3        The court therefore finds that defendants have met their burden

 4   that other sanctions would not be adequate to address Peter’s conduct.

 5   The only remedy to protect the defendants from further harm is a

 6   geographically broad pre-filing order that is narrowly tailored to

 7   closely fit the specific vice encountered.

 8        This court may look to findings from prior vexatious litigant

 9   orders in other courts to support entry of such an order.                See Bertran,

10   2018 WL 1704306 at *6.

11        As stated above, Peter was declared a vexatious litigant in

12   California in 2011.     Exh. DDD.    Peter is also subject to a pre-filing

13   order issued by the Ninth Circuit Court of Appeals.                See Ninth Circuit

14   Case No. 17-80195 (“Ninth Circuit Order”).14           The Court of Appeals issued

15   the Ninth Circuit Order after entering its own order to show cause due

16   to the frequency of Peter’s appeals to the Ninth Circuit, and their

17   consistent lack of merit.

18        The previous orders entered by other courts provide guidance as to

19   13
          Peter recently filed a request in Adv. No. 18-3022 to be excused
20   from paying a $222 discovery sanction levied against him, claiming an
     inability to pay it. Doc. 228. In the motion, he represented that he
21   would need to hitchhike to Seattle for his deposition. He would have to
     live off the land, including eating native plants, quail, doves, and
22   snakes, because he could not afford food. The court has serious doubts
23   about Peter’s plea of poverty. Regardless, this is further indicia that
     Peter would be unlikely to ever voluntarily pay a monetary sanction,
24   particularly one significant enough to deter him from future frivolous
     filings.
25
     14   The Court informed the parties at closing argument that it intended
26
     to take judicial notice of the Ninth Circuit Order and associated
     pleadings, as well as other court filings the court deemed relevant.
     Page 45 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                        Case 16-03114-pcm    Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI    Document 1   Filed 12/11/19   Page 48 of 54




 1   how to narrowly tailor an order to address the vice at hand.                   The Ninth

 2   Circuit Order applies to all notices of appeal filed by Peter, other

 3   than where he has counsel or the district court certifies that the

 4   appeal is not frivolous.        As with the California Order, the Ninth

 5   Circuit Order is not a bar to filing, but a restriction on filing that

 6   may be overcome in the appropriate situation.

 7        The depth of Peter’s litigiousness dictates that this court should

 8   enter a broad order.    The order will apply to Peter’s ability to file

 9   new litigation in all bankruptcy courts nationwide.                A narrower

10   geographic limitation would not be effective, because Peter has already

11   sued defendants in California, Nevada, Oregon, and Minnesota.                  Peter’s

12   willingness to use any court’s jurisdiction, whether proper or not,

13   shows that it would be ineffective to limit the pre-filing order to any

14   specific geographic area.       However, the court will limit the breadth of

15   that order in two ways.

16        First, Peter will not be completely banned from filing new

17   adversary proceedings or contested matters against defendants in all

18   bankruptcy courts.   Instead, he will be allowed to file adversary

19   proceedings or contested matters if he is represented by counsel

20   licensed or admitted pro hac vice to practice in the applicable

21   district.   The order also will allow for pre-filing review of the

22   complaint or contested matter by the chief bankruptcy judge in the

23   applicable district to determine, in his or her sole discretion, whether

24   the court should allow the complaint or contested matter to proceed.

25        Second, the order will be limited to adversary proceedings or

26   contested matters filed against Victor, Evye, Anthony, Mariette,


     Page 46 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm     Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 49 of 54




 1   Barbara, David Alexander,15 Kimberley, Nicole, Austin Bell, the estate of

 2   Paul or Klara Szanto, any trust in which any of the above persons serve

 3   as trustee or hold a beneficial interest, and any entity in which any of

 4   the above persons hold a controlling interest (“Protected Persons”).

 5   Unlike the California Order and the Ninth Circuit Order, the order will

 6   not apply to persons or entities other than the Protected Persons.

 7   Although the pervasive and abusive nature of Peter’s litigation abuses

 8   frankly may warrant a broader injunction, defendants’ request was

 9   limited in scope, and Peter has not received notice that a broader order

10   might be entered.

11        The court will therefore enter an order restricting Peter from

12   filing any new adversary proceedings or contested matters against any of

13   the Protected Persons in bankruptcy courts nationwide, except: (1) any

14   adversary proceeding or contested matter against any of the Protected

15   Persons in which Peter is represented by legal counsel authorized to

16   practice in the district (including by pro hac vice admission); or (2)

17   any adversary proceeding or contested matter against any of the

18   Protected Persons that the chief bankruptcy judge in the relevant

19   district authorizes for filing.

20        This court concludes that it would be appropriate to enter a

21   similar order that applies to Peter’s filings in federal district courts

22   nationwide.   Although this court was unable to locate any case in which

23   a bankruptcy judge has made findings and recommendations to a district

24   court for the entry of a pre-filing order, there are cases in which a

25   magistrate judge issued findings and recommendations to the applicable

26   15
          David Alexander is Barbara’s husband.

     Page 47 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                         Case 16-03114-pcm   Doc 571   Filed 11/25/19
             Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 50 of 54




 1   district court judge regarding such an order.           See, e.g., Harry and

 2   David v. Pathak, 2012 WL 1309181 (D. Or. Feb. 9, 2012) (magistrate judge

 3   recommended that no pre-filing order be entered); Marks v. United

 4   States, 2008 WL 803150 (W.D. Wash., Mar. 24, 2008) (district court

 5   entered pre-filing order based on the findings and recommendation of

 6   magistrate judge); Cello-Whitney v. Hoover, 769 F.Supp. 1155 (W.D. Wash.

 7   1991) (magistrate judge recommended that a pre-filing order be entered

 8   and set out proposed specific terms of such an order).

 9        Therefore, based on my findings set out in this Memorandum Opinion,

10   this court recommends to the United States District Court for the

11   District of Oregon that it also enter a pre-filing order, similar in

12   scope to the order this court will enter, limiting Peter’s ability to

13   file new lawsuits against any of the Protected Persons in any federal

14   district court nationwide.

15                                      CONCLUSION

16        For the reasons stated above, the court will enter judgment against

17   Peter in favor of Victor, Evye, Anthony, and Barbara on defendants’

18   counterclaim for wrongful use of civil proceedings and award damages as

19   set out above.   The court will enter a judgment of dismissal of the

20   wrongful use of civil proceedings counterclaims of John Barlow,

21   Mariette, Kimberley, Nicole, and Austin.         The court will prepare the

22   judgment.

23        Defendants’ request that this court grant the Protected Persons

24   injunctive relief in bankruptcy courts nationwide will be granted.             The

25   court will prepare the appropriate order as outlined above.

26        Finally, the court will transmit this Memorandum Opinion to the


     Page 48 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                       Case 16-03114-pcm    Doc 571   Filed 11/25/19
              Case 3:19-cv-02043-SI   Document 1    Filed 12/11/19   Page 51 of 54




 1   district court as a Report and Recommendation that the Oregon District

 2   Court enter a similar order applicable to district courts nationwide.

 3                                                 ###

 4
 5   NOTE:      The procedure for filing objections to this Report and

 6   Recommendation is found in Fed. R. Bankr. P. 9033.

 7
     cc:   Peter Szanto
 8
           Nicholas J. Henderson
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     Page 49 – MEMORANDUM OPINION/REPORT AND RECOMMENDATION


                        Case 16-03114-pcm    Doc 571     Filed 11/25/19
                Case 3:19-cv-02043-SI     Document 1     Filed 12/11/19   Page DISTRICT
                                                                               52 of 54 OF OREGON
                                                                                      FILED
                                                                                   November 27, 2019
                                                                               Clerk, U.S. Bankruptcy Court



          Below is a judgment of the court. If the judgment is for
 1        money, the applicable judgment interest rate is: 1.56 percent
          per annum.
 2
 3
 4
 5
 6
                                                                  _______________________________________
 7                                                                          PETER C. McKITTRICK
                                                                            U.S. Bankruptcy Judge
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                              )
                                                         )   Bankruptcy Case No.
12   PETER SZANTO,                                       )   16-33185-pcm7
                                                         )
13                                 Debtor.               )
                                                         )
14                                                       )
     PETER SZANTO,                                       )   Adversary No. 16-3114-pcm
15                                                       )
                                   Plaintiff,            )   JUDGMENT
16                                                       )
                 v.                                      )
17                                                       )
     EVYE SZANTO, VICTOR SZANTO,                         )
18   NICOLE SZANTO, KIMBERLEY SZANTO,                    )
     MARIETTE SZANTO, ANTHONY SZANTO,                    )
19   AUSTIN BELL, JOHN BARLOW, and                       )
     BARBARA SZANTO ALEXANDER,                           )
20                                                       )
                                   Defendant.            )
21                                                       )
22         Following a trial on defendants’ counterclaims and for the reasons
23   set out in the court’s Memorandum Opinion/Report and Recommendation,
24         IT IS HEREBY ADJUDGED THAT
25   1.    The claim of defendants Nicole Szanto, Kimberley Szanto, Austin
26         Bell, and Mariette Szanto for wrongful use of civil proceedings is


     Page 1 -     JUDGMENT


                            Case 16-03114-pcm      Doc 572    Filed 11/27/19
                 Case 3:19-cv-02043-SI   Document 1   Filed 12/11/19   Page 53 of 54




 1          DISMISSED.
 2   2.     Defendant Victor Szanto is awarded damages of $165,000 against
 3          plaintiff Peter Szanto.
 4   3.     Defendant Evye Szanto is awarded damages of $105,000 against
 5          plaintiff Peter Szanto.
 6   4.     Defendant Anthony Szanto is awarded damages of $50,000 against
 7          plaintiff Peter Szanto.
 8   5.     Defendant Barbara Szanto Alexander is awarded damages of $25,000
 9          against plaintiff Peter Szanto.
10   6.     Plaintiff Peter Szanto is ENJOINED from filing, in any bankruptcy
11          court in the United States, any new adversary proceedings or
12          contested matters against Victor Szanto, Evye Szanto, Anthony
13          Szanto, Mariette Szanto, Barbara Szanto Alexander, David Alexander,
14          Kimberley Szanto, Nicole Szanto, Austin Bell, the estate of Paul or
15          Klara Szanto, any trust in which any of the above persons serve as
16          trustee or hold a beneficial interest, and any entity in which any
17          of the above persons hold a controlling interest (“the Protected
18          Persons”), with the following exceptions:
19          a.    Peter is represented by legal counsel authorized to practice in
20                the district (including by pro hac vice admission); or
21          b.    Peter has received pre-filing authorization from the chief
22                bankruptcy judge of the district in which he seeks to file an
23   ////
24   ////
25   ////
26   ////


     Page 2 -     JUDGMENT


                           Case 16-03114-pcm    Doc 572   Filed 11/27/19
                Case 3:19-cv-02043-SI   Document 1    Filed 12/11/19   Page 54 of 54




 1               adversary proceeding or contested matter against any of the
 2               Protected Persons.
 3                                              ###
 4   cc:   Peter Szanto
           Nicholas J. Henderson (via ECF)
 5         UST (via ECF)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     Page 3 -    JUDGMENT


                          Case 16-03114-pcm    Doc 572    Filed 11/27/19
